         Case 1:17-cr-00015-SCJ Document 27 Filed 01/15/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

   U NITED S TATES OF A MERICA

          v.                                 No. 1:17-CR-15-SCJ
   E LVIN R. M ITCHELL , J R .



                   JOINT MOTION TO REDUCE SENTENCE
                      FOR SUBSTANTIAL ASSISTANCE
   The United States of America, by Byung J. Pak, United States Attorney for the

Northern District of Georgia, and Jeffrey W. Davis, Assistant United States

Attorney, pursuant Federal Rule of Criminal Procedure 35, files this motion to
reduce defendant Elvin R. Mitchell’s sentence from 5 years in prison to 4 years in

prison based on his substantial assistance to the United States.

                                 Procedural History
   1. On January 17, 2017, the United States Attorney charged Mitchell via

Criminal Information with conspiratorial bribery and money laundering. (Doc. 1).

   2. On January 25, 2017, Mitchell pleaded guilty to the Criminal Information.
(Doc. 7-1).

   3. On October 10, 2017, the Court sentenced Mitchell to 5 years in prison and

3 years of supervised release; and ordered Mitchell to pay $1,120,535 in restitution
and a $100 special assessment. (Doc. 15). In its sentencing materials, the United

States noted that should “Mitchell continue to cooperate with the FBI … the United

States anticipates moving to reduce Mitchell’s sentence under Federal Rule of

Criminal Procedure 35.”(PSR at 27).
         Case 1:17-cr-00015-SCJ Document 27 Filed 01/15/20 Page 2 of 4




                                      Cooperation

   4. Under Federal Rule of Criminal Procedure 35, “the court may reduce a

sentence if the defendant, after sentencing, provided substantial assistance in
investigating or prosecuting another person.”

   5. In this case, Mitchell’s cooperation has substantially assisted the United

States in the following ways: (a) shortly after being approached by the Federal
Bureau of Investigation (“FBI”), Mitchell agreed to cooperate with the

government; (b) Mitchell made several undercover recordings at the request and

direction of the FBI; (c) Mitchell debriefed with and provided information to the

FBI on multiple occasions; and (d) Mitchell’s cooperation led to the prosecutions

of Charles P. Richards, Jr.; Shandarrick Barnes; and Mitzi Bickers. See generally

United States v. Richards, 1:17-CR-30-SCJ; United States v. Barnes, 1:17-CR-275-SCJ;

United States v. Bickers, 1:18-CR-98-SCJ.

   6. For the reasons stated above, and pursuant to Federal Rule of Criminal

Procedure 35, the United States and the defense jointly request that the Court
reduce Mitchell’s prison sentence by 12 months. A 12-month departure is the

equivalent of a 20 percent sentence reduction and is commensurate with Mitchell’s

cooperation and his willingness to plead guilty early via criminal information. 1




   1 Mitchell understands and agrees that a 12-month sentence reduction sufficiently rewards
him for his past and any future cooperation — including additional meetings and testifying.

                                             2
        Case 1:17-cr-00015-SCJ Document 27 Filed 01/15/20 Page 3 of 4




                                  Conclusion
   WHEREFORE, the parties respectfully request that the Court grant this Joint

Motion to Reduce Sentence for Substantial Assistance.



                                       Respectfully submitted,

                                       B YUNG J. P AK
                                          United States Attorney



                                    /S/ JEFFREY W. DAVIS
                                         Assistant United States Attorney
                                       Georgia Bar No. 426418



                                    /S/ CRAIG A. GILLEN
                                        Counsel for Elvin R. Mitchell
                                        * Signed with permission




                600 U.S. Courthouse ▪ 75 Ted Turner Drive, SW
                       Atlanta, GA 30303 ▪ 404.581.6000




                                       3
        Case 1:17-cr-00015-SCJ Document 27 Filed 01/15/20 Page 4 of 4




                        CERTIFICATE OF SERVICE
   The United States Attorney’s Office served this document today by filing it

using the Court’s CM/ECF system, which automatically notifies the parties and

counsel of record.

   Dated: January 15, 2020.




                                               /s/ Jeffrey W. Davis
                                             Assistant United States Attorney




                                      4
